Opinion issued April 10, 2014




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-13-00961-CV
                             ———————————
                     JAMES DENNIS PERKINS, Appellant
                                        V.
                       WELLS FARGO BANK, Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 12-DCV-201531


                            MEMORANDUM OPINION

      Appellant, James Dennis Perkins, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.